EXHIBIT 10.08

CAPACITY AGREEMENT

BETWEEN

GLOBAL CROSSING BANDWIDTH, INC.

AND

EXODUS COMMUNICATIONS, INC.
































[***] Certain information in this exhibit has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------


TABLE OF CONTENTS

SECTION PAGE 1. Services 1 2. Term of the Agreement 2 3. Billing and Payment;
Segment/Circuit Acceptance 2 4. Termination Rights 4 5. Representations;
Warranties and Limitation of Liability 4 6. Indemnification 5 7. Representation
6 8. Force Majeure 6 9. Waivers 6 10. Assignment and Transfer Restrictions 6 11.
Confidentiality; Intellectual Property; Publication 7 12. Integration 8 13.
Governing Law 8 14. Notices 8 15. Compliance with Laws 9 16. Survival of
Provisions 9 17. Counterparts 9 18. Insurance 9   Exhibit A Domestic City Pairs
Exhibit B Colocation Service Exhibit C Technical Specifications Exhibit D Take
Down Schedule and Conversion Matrix Exhibit E Service Level Agreement Exhibit F
IRU Agreement Exhibit G Existing Capacity




--------------------------------------------------------------------------------


CAPACITY AGREEMENT

        This Capacity Agreement (the “Agreement”) is entered into on September,
28, 2000 (the “Effective Date”) between Global Crossing Bandwidth, Inc., on
behalf of itself and its Affiliates, as defined herein, that may provide a
portion of the services hereunder (“Global Crossing”), a California corporation
located at 90 Castilian Drive, Goleta, California 93117 and Exodus
Communications, Inc. (collectively, “Exodus” or “Purchaser”), a California
corporation with its principal place of business located at 2831 Mission College
Blvd., Santa Clara, CA 95054 (hereinafter, Global Crossing and Exodus may be
referred to in the aggregate as “Parties”, and each singularly as a “Party”.)

PURPOSE

        Exodus desires to purchase (1) telecommunications services in the form
of dedicated circuit capacity from Global Crossing for the transport of Exodus’
telecommunications traffic and (2) rights with respect to international capacity
on an indefeasible right of use basis. The Parties agree as follows:

1.   SERVICES

        (a)  Global Crossing shall, in accordance with this Agreement, provide
Exodus with telecommunications capacity, comprising [***] DS-0 channel miles
(the “Total Initial Channel Miles”). Such capacity will include 9.953 Gbps
Linear Wavelength Services (as such services become available) and 2.488 Gbps
Linear Wavelength Services (the “Wavelength Services”) and OC-12 and OC-3 SONET
services (the “SONET Services”) between the city pairs defined in Exhibit A
attached hereto and made part hereof (“City Pairs”). As circuits are accepted,
the DS-0 miles associated with such circuit will be deducted against the Total
Initial Channel Miles. Within sixty (60) days after execution of this Agreement,
the parties will establish procedures for auditing the Total Initial Channel
Miles. The minimum term for all circuits shall be [***]. Global Crossing will
provide SONET Services and Wavelength Services in accordance with the Technical
Specifications set forth in Exhibit C. Exodus may order additional capacity
pursuant to such other exhibits as the Parties may from time to time execute and
attach hereto (the “Exhibits”), upon the same terms as to pricing, payment
arrangements and term of Agreement as set forth in Article 2. All capacity under
the Exhibits is collectively referred to as the “Services”. All rights of
ownership in the Global Crossing network, the fiber and the related electronics
used in providing the Services remain with Global Crossing. This Agreement is
not intended to lease or sell any interest in the Global Crossing network to
Exodus.

        (b)  For all 9.953 Gbps Linear Wavelength Services, 2.488 Gbps Linear
Wavelength Services, OC-12 and OC-3 SONET Services between any City Pair, the
conversion rates as set forth in the Mileage Conversion Matrix in Exhibit D
shall apply.

        (c)  During the Initial Term of this Agreement (as defined in Section 2
below), Exodus shall have the right to replace any previously installed circuit
between any City Pair with a circuit between any other City Pair, subject to
availability, at no additional charge except as set forth below. If the new
circuit is for a greater number of DS-0 channel miles, upon Acceptance (as
defined below) of the new circuit, the higher number of DS-0 channel miles will
begin to be deducted against the Total Initial Channel Miles. If the new circuit
is for a lower number of DS-0 channel miles, and the existing circuit has been
in service less than [***], the number of DS-0 miles associated with the
existing circuit will continue to be deducted from the Total Initial Channel
Miles for the remainder of such [***] period in addition to the applicable
deduction for the new circuit. Notwithstanding the foregoing, in no event may
the capacity level for any physical route exceed the equivalent of (2) 9.953
Gbps circuits, without Global Crossing’s consent, which shall not unreasonably
be withheld. If Exodus orders additional capacity under this Agreement then for
each subsequent billion DS-0 channel miles ordered, the capacity level for any
physical route will not exceed the equivalent of (2) 9.953 Gbps circuits,
without Global Crossing’s consent, such consent not to be unreasonably withheld.

        (d)  Exodus shall have the right at any time to replace any previously
installed circuit between any City Pair with a circuit of greater DS-0 miles
between the same City Pair at no additional charge except for as set forth
below. Upon Acceptance of the new circuit, the increased number of DS-0 miles
will begin to be deducted against the Total Initial Miles. Notwithstanding the
foregoing, in no event may the capacity level for any physical route exceed the
equivalent of (2) 9.953 Gbps circuits, without Global Crossing’s consent, which
shall not unreasonably be withheld. If Exodus orders additional capacity under
this Agreement then for each subsequent billion DS-0


1

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


--------------------------------------------------------------------------------


channel miles ordered, the capacity level for any physical route will not exceed
the equivalent of (2) 9.953 Gbps circuits, without Global Crossing’s consent,
such consent not to be unreasonably withheld.

        (e)  Global Crossing will deliver and Exodus will take the Services in
accordance with the Take Down Schedule set forth in Exhibit D.

        (f)  Colocation will be provided in accordance with Exhibit B.

        (g)  The parties hereby agree to the provisions of Exhibit F which sets
out the terms and conditions upon which Global Crossing shall grant and Exodus
shall acquire rights to certain international capacity on an indefeasible right
of use basis. Save for this provision and save where expressly stated otherwise
in Exhibit F the provisions of this Agreement will not apply to Exhibit F.

2.  TERM OF THE AGREEMENT:

        This Agreement shall, subject to the termination provisions set out in
Section 4 of this Agreement, remain in effect for a period of ten (10) years
from the date that the first circuit is made available to Exodus under this
Agreement (“Initial Term”). Within six months of the end of the Initial Term the
parties, will negotiate in good faith to determine whether and upon what terms
this Agreement will renew for an additional term. If the parties fail to reach
agreement as to the terms of any renewal, this Agreement will terminate at the
end of the Initial Term.

3.  BILLING AND PAYMENT; SEGMENT/CIRCUIT ACCEPTANCE

        (a)  Exodus shall pay Global Crossing $ [***] as a non-recurring,
non-refundable charge (the “Initial Total Non-Recurring Charge”) for the Total
Initial Channel Miles. Exodus shall pay Global Crossing the Initial Total
Non-Recurring Charge by wire transfer to the designated Global Crossing account
on 29 September 2000. Exodus is also liable for applicable taxes and
governmental assessments with respect to its use or purchase of the Services.
Notwithstanding the foregoing, Exodus shall have no obligation to pay or be
liable to pay any taxes on the gross income or net receipts of Global Crossing
levied or assessed on or related to any payments made by Exodus to Global
Crossing under this Agreement.

        (b)  Payments to Global Crossing shall be made via wire transfer in
immediately available U.S. funds to the following account (subject to change by
Global Crossing):

Firstar Bank, N.A.
425 Walnut Street
Cincinnati, Ohio 45201
ABA# 042000013
For credit to: Global Crossing Bandwidth, Inc.
Account #: 805-8521

        (c)  “Acceptance” of a segment/circuit shall be determined as follows;
Global Crossing will provide Exodus with notice (including segment test results)
when a segment is ready from Global Crossing POP to POP and , if such
segment/circuit consists of 9.953 Gbps Linear Wavelength Services, Global
Crossing will supply Exodus with the technical specifications relating thereto
which will be deemed to form part of Exhibit C for the purposes of “Acceptance”
of that segment/circuit. Exodus shall have (5) five business days to confirm
that the segment meets the technical specifications set out in Exhibit C. If
Exodus does not accept or provide detailed written documentation as to any
failure to comply with the technical specifications within said five business
day period, then the segment/circuit shall be deemed accepted. In the event of
any good faith rejection by Exodus, Global Crossing shall take such action as
reasonably necessary, and as expeditiously as practicable, to correct or cure
such defect or failure in accordance with the applicable specifications set
forth in Exhibit C.


2

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


--------------------------------------------------------------------------------


        (d)  Exodus will from time to time submit circuit orders for additional
telecommunications capacity to be delivered by Global Crossing. Global Crossing
will be bound to deliver such capacity in accordance with the delivery periods
set out in Exhibit D provided the relevant circuit(s) are included in Exodus’
forecast to be provided pursuant to Exhibit D. In the event of failure by Global
Crossing to provide any such capacity Exodus’ sole remedies shall be as set out
in Exhibit E.

        (e)  Payment terms for any invoices hereunder (other than the Initial
Total Non-Recurring Charge) are net 45 days from the invoice date. Any invoice
not paid by its due date shall bear late payment fees at the rate of 1% per
month (or such lower amount as maybe required by law) until paid. If Exodus is
delinquent in payment of an undisputed invoice and does not cure such
delinquency within (15) fifteen days of receipt of written notice from Global
Crossing, Global Crossing may terminate this Agreement and deny Purchaser, its
personnel and its third party vendors access to the colocation premises until
paid. If Exodus disputes any invoice it will notify Global Crossing of such
dispute and provided Exodus provides sufficient detail for investigation of the
dispute, Global Crossing will use all reasonable efforts to resolve and
communicate its resolution of the dispute to Exodus within thirty (30) business
days of its receipt of notice of such dispute. Notwithstanding the foregoing, no
interest shall accrue on any payment that is disputed in good faith by Exodus,
unless the dispute is resolved in Global Crossing’s favor.  

        (f)  Except as otherwise specifically provided in this Agreement or an
Exhibit, Exodus is responsible for ordering all facilities and equipment
necessary for its interconnection to Global Crossing’s network for use of the
Services. Global Crossing agrees to provide Exodus or Exodus - selected local
carrier access to Global Crossing’s demarcation and to use all reasonable
endeavors to cooperate with Exodus or its selected local carrier to interconnect
with the Global Crossing Network. Exodus shall be liable for all costs and
expenses of such interconnection, including without limitation, the
installation, testing, maintenance and operation of equipment and facilities.

4.  TERMINATION RIGHTS:

        (a)  Either Party may terminate this Agreement upon the other Party’s
insolvency, dissolution or cessation of business operations.

        (b)  In the event of a breach of any material term or condition of this
Agreement by a Party, after receipt of written notice and a thirty (30) day
period to cure such breach, the other Party may take such actions as it
determines, in its sole discretion, to correct the default, and pursue any legal
remedies it may have under applicable law or principles or equity, including
specific performance.

        (c)  Exodus’ exclusive remedies for any failure by Global Crossing to
deliver the capacity in respect of an accepted circuit order in accordance to
this Agreement or on time are contained in the Service Level Agreement as set
forth in Exhibit E.

5.  REPRESENTATIONS, WARRANTIES AND LIMITATION OF LIABILITY

        (a)  The Services shall be provided by Global Crossing in accordance
with the applicable technical standards established for dedicated circuit
capacity by the telecommunications industry for a digital fiber optic network
and in accordance with Exhibit C with respect to the Wavelength Services. GLOBAL
CROSSING MAKES NO OTHER WARRANTY, EXPRESS OR IMPLIED, WITH RESPECT TO
TRANSMISSION, EQUIPMENT OR SERVICE PROVIDED HEREUNDER, AND EXPRESSLY DISCLAIMS
ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE OR
FUNCTION.

        (b)  EXCEPT TO THE EXTENT CAUSED BY THE WILLFUL MISCONDUCT OF A PARTY,
NEITHER PARTY (OR ITS AFFILIATES) SHALL BE LIABLE TO THE OTHER PARTY (OR ITS
AFFILIATES) FOR ANY SPECIAL, INCIDENTAL, INDIRECT, PUNITIVE, CONSEQUENTIAL OR
SIMILAR COSTS, LIABILITIES OR DAMAGES, WHETHER FORESEEABLE OR NOT, ARISING OUT
OF, OR IN CONNECTION WITH, SUCH PARTY’S PERFORMANCE OF ITS OBLIGATIONS UNDER
THIS AGREEMENT OR OTHERWISE RELATED TO THIS AGREEMENT.

        (c)  By execution of this Agreement, each Party represents and warrants
to the other: (a) that the representing Party has full right and authority to
enter into and perform this Agreement in accordance with the terms hereof and
thereof, and that by entering into or performing this Agreement, the
representing Party is not in violation of its charter or bylaws, or any law,
regulation or agreement by which it is bound or to which it is subject; (b) that


3

 

--------------------------------------------------------------------------------


the execution, delivery and performance of this Agreement by such Party has been
duly authorized by all requisite corporate action, that the signatories for such
Party hereto are authorized to sign this Agreement, and that the joinder or
consent of any other Party, including a court or trustee or referee, is not
necessary to make valid and effective the execution, delivery and performance of
this Agreement by such Party; (c) that the representing party is a corporation
duly incorporated and organized and validly existing and in good standing under
the laws of its state of organization; (d) that there are no actions, suits or
proceedings pending or, to its knowledge, threatened against the representing
Party before any court, governmental body or administrative agency that would
materially impair such Party’s performance under this Agreement, and (e) that
this Agreement constitutes a legal, valid and binding obligation enforceable
against such Party in accordance with its terms, subject to the effect of
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or other similar laws affecting the rights of creditors generally and
the effect of equitable principles whether applied in an action at law or a suit
in equity. The foregoing representations shall survive the execution and
delivery of this Agreement.

6.  INDEMNIFICATION

        (a)  Subject to the provisions of Article 5 above, Global Crossing
hereby agrees to indemnify, defend, protect and hold harmless Exodus, its
Affiliates, and their employees, officers, agents and directors (the “Exodus
Indemnified Persons”), from and against, and assumes liability for: all suits,
actions, damages or claims of any character (i) brought against an Exodus
Indemnified Person because of any injuries or damage received or sustained by
any persons or property which in whole or in part arise on account of the
negligent acts or omissions of Global Crossing in the performance of its
obligations under this Agreement, and (ii) brought against an Exodus Indemnified
Person under the workers compensation laws arising out of the acts or omissions
of Global Crossing; provided, however, that the foregoing indemnification
obligations shall not apply to the extent caused by the negligence or willful
misconduct of an Exodus Indemnified Person.

        (b)  Subject to the provisions of Article 5 above, Exodus hereby agrees
to indemnify, defend, protect and hold harmless Global Crossing, its Affiliates,
and their employees, officers, agents and directors (the “Global Crossing
Indemnified Persons”), from and against, and assumes liability for: all suits,
actions, damages or claims of any character (i) brought against a Global
Crossing Indemnified Person because of any injuries or damage received or
sustained by any persons or property which in whole or in part arise on account
of the negligent acts or omissions of Exodus or its Affiliates in the
performance of its obligations under this Agreement, (ii) brought against a
Global Crossing Indemnified Person under the workers compensation laws arising
out of the acts or omissions of Exodus or its Affiliates, provided, however,
that the foregoing indemnification obligations shall not apply to the extent
caused by the negligence or willful misconduct of a Global Crossing Indemnified
Person.

        (c)  Nothing contained herein shall operate as a limitation on the right
of either Party hereto to bring an action for damages against any third party.

        (d)  Notwithstanding the termination of this Agreement for any reason,
the provisions in this Article shall survive such termination.

7.  REPRESENTATION

        The Parties acknowledge and agree that the relationship between them is
solely that of independent contractors. Neither Party, nor their respective
employees, agents or representatives, has any right, power or authority to act
or create any obligation, express or implied, on behalf of the other Party.

8.  FORCE MAJEURE

        Other than with respect to failure to make payments due hereunder,
neither Party shall be liable under this Agreement for delays, failures to
perform, damages, losses or destruction, or malfunction of any equipment, or any
consequence thereof, caused or occasioned by, or due to fire, earthquake, flood,
water, the elements, unusually severe weather conditions, power failures,
explosions, civil disturbances, governmental actions, acts or omissions of third
parties not acting as subcontractor or representative to the party claiming the
force majeure.

9.  WAIVERS

        Failure of either Party to enforce or insist upon compliance with the
provisions of this Agreement shall not be construed as a general waiver or
relinquishment of any provision or right under this Agreement.


4


--------------------------------------------------------------------------------


10.  ASSIGNMENT

        Neither Party may assign or transfer its rights or obligations under
this Agreement without the other Party’s written consent, which consent may not
be unreasonably delayed or withheld. Notwithstanding the foregoing, Global
Crossing may assign this Agreement to its Affiliates or a successor-in-interest
without Exodus’s consent, and Exodus may, with written notice to Global
Crossing, assign this Agreement to its Affiliates or successor-in-interest
without Global Crossing’s consent (provided the assignee’s financial condition
and credit rating is comparable to or better than that of Exodus). Any
assignment or transfer without the required consent is void. Notwithstanding any
permitted or consented assignment or transfer, the parties shall remain liable
hereunder for any breach by the assignee or transferee. For the purposes of this
agreement an affiliate shall be in relation to any entity any other entity which
is controlled by or under common control with that entity.

11.  CONFIDENTIALITY; INTELECTUAL PROPERTY; PUBLICATION

        (a)   The Parties acknowledge and agree that this Agreement and all
documents, data, information, engineering designs, pricing, maps and other
materials which are marked confidential and oral communications designated as
confidential or any other materials that are confidential in nature and
disclosed by one Party to the other in fulfilling the provisions and intent of
this Agreement, are and shall be confidential (the “Confidential Information”).
“Confidential Information shall not include anything that (i) becomes publicly
available other than through the actions of the receiving party; (ii) is
required to be disclosed by a governmental or judicial law, order, rule or
regulation; (iii) is independently developed by the receiving party; or (iv)
becomes available to the receiving party without restriction from a third party.
Neither Party shall divulge or otherwise disclose the Confidential Information
to any third party without the prior written consent of the other Party, except
that either Party may make disclosure to those required for the implementation
or performance of this Agreement, including without limitation employees,
auditors, attorneys, financial advisors, lenders and prospective lenders,
funding partners and prospective funding partners, provided that in each case
the permitted recipient agrees to be bound by the confidentiality provisions set
forth in this section. In addition, either Party may make disclosure as required
by a court or government order or as otherwise required by law, stock exchange,
rule or regulation or in the performance of one’s obligations (or those of its
Affiliates) as a public company or in any legal or arbitration proceeding
relating to this Agreement. If either Party is required by law, rule or
regulation or by interrogatories, requests for information or documents,
subpoena, civil investigative demand or similar process to disclose the
Confidential Information, it will provide the other Party with prompt prior
written notice of such request or requirement so that such Party may seek an
appropriate protective order and/or waive compliance with this Section.

        (b)  Nothing herein shall be construed as granting any right or license
under any copyrights, inventions, or patents now or hereafter owned or
controlled by the other party. Upon termination of this Agreement for any reason
or upon request of either Party, the Parties shall return all Confidential
Information, together with any copies of same, to the other Party. The
requirements of confidentiality set forth herein shall survive the return of
such Confidential Information.

        (c)  Neither Party shall, without first obtaining the written consent of
the other Party, use any trademark or trade name of the other Party or refer to
the subject matter of this Agreement or the other Party (or its Affiliates) in
any promotional activity or otherwise, nor disclose to others any specific
information about the subject matter of this Agreement.

        (d)  Neither Party shall issue any publication or press release relating
directly or indirectly to this Agreement without first obtaining the other
Party’s written consent.

        (e)  The provisions of this Article 11 shall survive expiration or other
termination of this Agreement.

12.  INTEGRATION:

        This Agreement and all Exhibits and other attachments incorporated
herein, represent the entire agreement between the Parties with respect to the
subject matter hereof and supersede and merge all prior agreements, promises,
understandings, statements, representations, warranties, indemnities and
inducements to the making of this Agreement relied upon by either Party, whether
written or oral.


5


--------------------------------------------------------------------------------


13.  GOVERNING LAW:

        This Agreement will be construed and enforced in accordance with the law
of the State of New York, without regard to that state’s choice of law
principles. The Parties agree that any action related to this Agreement shall be
brought and maintained only in a Federal or State court of competent
jurisdiction located in Monroe County, New York. The Parties each consent to the
exclusive jurisdiction and venue of such courts and waive any right to object to
such jurisdiction and venue.

14.  NOTICES:

        All notices, including but not limited to, demands, requests and other
communications required or permitted hereunder (not including Invoices) shall be
in writing and shall be deemed given: (i) when delivered in person, (ii) 24
hours after deposit with an overnight delivery service for next day delivery,
(iii) the same day when sent by facsimile transmission during normal business
hours, receipt confirmed by sender’s equipment, or (iv) three Business Days
after deposit in the United States mail, postage prepaid, registered or
certified mail, return receipt requested, and addressed to the recipient Party
at the address set forth below:

If to Global Crossing: Global Crossing Bandwidth, Inc.
180 South Clinton Ave
Rochester, New York 14646
Attn: Senior VP, North American Carrier Services
Facsimile No. (716) 232-9168
with a copy to: Global Crossing Bandwidth, Inc.
180 South Clinton Ave.
Rochester, New York 14646
Attn: Manager, National Contract Admin.
Facsimile No. (716) 454-5825
If to Exodus: Exodus Communications, Inc.
2831 Mission College Blvd.
Santa Clara, CA 95054
Attention: Executive Vice President, Engineering
Facsimile No. (408) 346-2181
with a copy to: Exodus Communications, Inc.
2831 Mission College Blvd.
Santa Clara, CA 95054
Attention: General Counsel
Facsimile No.: (408) 346-2181


15.  COMPLIANCE WITH LAWS:

        During the term of this Agreement, the Parties shall comply with all
local, state and federal laws and regulations applicable to this Agreement and
to their respective businesses.

16.  SURVIVAL OF PROVISIONS:

        Any obligations of the Parties relating to monies owed, as well as those
provisions relating to confidentiality, limitations on liability and
indemnification, survive termination of this Agreement.

17.  COUNTERPARTS.

        This Agreement may be executed in any number of counterparts and by
facsimile signature, all of which taken together shall constitute one and the
same agreement.


6


--------------------------------------------------------------------------------


18.  INSURANCE.

        While this Agreement is in effect, each party shall maintain in force
and effect policies of insurance as follows:

        (i)  Comprehensive General Liability Insurance, including contractual
liability and broad form property damage, covering personal injury or death and
property damage with a combined single limit of at least $5 million; and

        (ii)  Workers Compensation Insurance with limits required by the laws of
the state in which the Space is located.

        The parties hereby mutually waive their respective rights of recovery
against each other and their officers, directors, shareholders, partners, joint
venturers, employees, agents, customers, invitees of either party for any loss
arising from any cause covered by the insurance required to be carried under
this Agreement.    

IN WITNESS WHEREOF, the Parties have executed this Agreement on the dates set
forth below.





    


              






     GLOBAL CROSSING BANDWIDTH, INC.


  By:   /s/ Brian V. Fitzpatrick     

--------------------------------------------------------------------------------

  Title:   Brian V. Fitzpatrick
President, North American Operations






     EXODUS COMMUNICATIONS, INC.


  By:   /s/ Donald P. Casey     

--------------------------------------------------------------------------------

  Title:   Donald P. Casey
President and COO



7


--------------------------------------------------------------------------------


EXHIBIT A

1. DOMESTIC CITY PAIRS

             The following cities are on-net city locations of the Global
Crossing North American network.

Sunnyvale LA 308 Sunnyvale Chicago 1,837 Sunnyvale Seattle 716 Chicago Newark
702 Newark WDC 199 Newark Boston 197 LA Dallas 1,240 Dallas Atlanta 721 Atlanta
WDC 541 Boston Toronto 500 Austin Dallas 178 Dallas Chicago 799


             Additional cities will be added to this Exhibit upon mutual
agreement of the parties.


8

--------------------------------------------------------------------------------


EXHIBIT B

COLOCATION SERVICE

             All Colocation facilities are pending Global Crossing’s Engineering
approval based upon the information provided to Global Crossing by Exodus in the
Colocation Service Inquiry From. Any approved facilities shall be presented to
Exodus as an amendment pursuant to Section 1.A. below.

1.  LICENSE:

        A.  Global Crossing hereby grants Exodus a license to occupy certain
designated space (the “Space”) within a designated Global Crossing premise (the
“Facility”). Separate “Colocation Schedules” may be attached hereto from time to
time covering for each separate site where Colocation will be established. All
Colocation Schedules, upon their execution by both Parties, shall be
incorporated herein and shall become a part hereof. By executing a Colocation
Schedule, Exodus accepts the Space on an “AS-IS, WHERE IS” basis. Exodus may
only use the Space to install, maintain, monitor, operate, replace, repair and
remove certain of its telecommunications equipment (the “Equipment”) as
specified on the Colocation Schedule.

        B.  Exodus acknowledges that it has been granted only a license to
occupy the Space and that it has no real property interests therein. Exodus
shall not utilize the Facility for any unlawful purposes, assign, mortgage,
sublease, encumber or otherwise transfer any Space or license granted hereunder.
Any attempt by Exodus to encumber the Space or permit the use or occupancy by
anyone other than Exodus shall be void.

        C.  Exodus may utilize the Space and the Equipment to receive services
from third party providers, other than for intercity domestic backbone capacity.
Global Crossing will permit access to the Space by the third party providers in
accordance with the terms herein.

2.  TERM AND TERMINATION:

        A.  The term of a license shall be as set forth in the applicable
Colocation Schedule and shall commence on the first day the Space is made
available by Global Crossing (the “Commencement Date”), but shall be immediately
terminable by Global Crossing upon the termination, expiration or cancellation
for any reason of (i) any underlying agreement between Global Crossing and any
other party involving Global Crossing’s continued use of the Facility, or (ii)
this Agreement. Following the expiration of the license term as set forth in the
Colocation Schedule for a Space, Exodus’s license shall automatically renew on a
month to month basis in accordance with the same terms and conditions specified
herein, unless terminated by either Exodus or Global Crossing upon sixty (60)
days prior written notice.

        B.  Global Crossing shall not be liable to Exodus in any way as a result
of Global Crossing’s failure (for any reason) to tender possession of the Space
to Exodus on or before the commencement date listed in the Colocation Schedule.
Any delay in tendering possession of the Space to Exodus for any reason other
than the acts or omissions of Exodus shall relieve Exodus of its obligation to
pay the monthly recurring charges (MRC) set forth in the Colocation Schedule
until possession of the Space is delivered to Exodus.

3.  CHARGES, FEES and TAXES:

        A.  MRCs shall be payable in advance and without notice or demand and
without abatement, deduction, counterclaim or setoff commencing on the first day
the Space is made available by Global Crossing and on the first day of each
calendar month thereafter. Installation and non-recurring charges are due when
invoiced. MRCs shall be prorated for partial months. The MRCs may be increased
from time to time during the term of the license by reason of (i) any increases
payable by Global Crossing to its landlord(s) under the lease for the Facility
or Rights of Way in which the Space is located; (ii) any increases incurred by
Global Crossing in any of the services to the Facility procured by Global
Crossing directly from the provider thereof; and (iii) any increases in real
property taxes assessed against the Facility which Global Crossing is liable to
pay. Exodus’s share of any such increases shall be pro-rated based on the number
of innerduct linear feet in the Space as a percentage of the total number of
innerduct linear feet in the Facility.

        B.  In addition, Exodus shall be fully responsible for the prompt
payment of all federal, state or local taxes, however denominated, based on or
calculated with respect to the amounts payable by Exodus (including but not
limited to sales/use, rental and gross receipts taxes or surcharges) and all
taxes (including, but not limited to


9


--------------------------------------------------------------------------------


franchise, income and miscellaneous taxes) which are the liabilities of Exodus
under (i) appropriate standard industry practices (including telecommunications,
fiber optic and rental industries), (ii) applicable law and (iii) as otherwise
agreed at any time between Exodus and Global Crossing; provided, however, the
taxes on Global Crossing’s income and property shall be the sole responsibility
of Global Crossing.

4.  MAKE-READY:

        If applicable, Exodus shall pay Global Crossing the amount set forth in
each Colocation Schedule for the cost of engineering or improvements to the
Space required to be made by Global Crossing in order to accommodate Exodus’s
Colocation into the Space (the “Make-Ready Fee”). The Make-Ready Fee shall be
payable to Global Crossing upon Exodus’s execution of the Colocation Schedule
for the Space. Title to such improvements shall remain vested in Global
Crossing.

5.  MAINTENANCE:

        A.  Global Crossing shall be responsible for maintenance of the Facility
and the Space. Exodus shall not make any alterations, changes, additions or
improvements to either the Facility or the Space without Global Crossing’s prior
written consent. Exodus agrees to maintain and repair all of its Equipment
placed in the Space at Exodus’s expense and shall be responsible for all costs
associated with the configuration, installation, interconnection and operation
of the Equipment, including without limitation, transportation related costs,
and any electrical or other work which must be completed in order to
interconnect the Equipment.

        B.  Exodus’s responsibilities include, but are not limited to the
following:

              (i)  Exodus shall arrange for the transit delivery of all
Equipment to the Space at its sole cost and expense.

              (ii)  Exodus shall provide Global Crossing with reasonable prior
notice (not less than two (2) business days) of the actual delivery date of the
Equipment.

              (iii)  Exodus shall not cause damage to, or interfere with use or
operation of, the Space, the Facility or the equipment of Global Crossing or
third parties.

              (iv)  Exodus shall be in full compliance with telecommunication
industry standards, NEC and OSHA requirements, and in accordance with Global
Crossing’s requirements and specifications.

              (v)  All Equipment must be mounted on racks, and using appropriate
brackets, except where otherwise expressly permitted in writing by Global
Crossing. Exodus is solely responsible for assuring that the Equipment is
mounted in an efficient and appropriate manner.

              (vi)  All cabling regardless of location, shall be tied and
organized, run to the side of the rack, and labeled. Connectors must be secured
in the interface socket.

              (vii)  Exodus must provide for remote access (via modem or other
means) where available, in order to administer, configure, monitor and operate
the Equipment.

              (viii)  Exodus shall, at all times, comply with Global Crossing’s
rules and regulations regarding access to its facilities, including without
limitation, adequate notice before entry (not less than one business day),
appropriate dress and professional conduct. Global Crossing may remove any
personnel of Exodus not in compliance with its rules and regulations, and may
prohibit access by any person at its reasonable discretion.

6.  APPROVALS:

        A.  Exodus shall submit to Global Crossing all building construction and
electrical requirements and, architectural and engineering drawings indicating
the proposed installation for approval. Exodus may not perform any construction
or install any Equipment without written approval from Global Crossing. Global
Crossing reserves the right to accept or reject Exodus’s design at its
reasonable discretion. All costs of design work shall be Exodus’s
responsibility. Exodus shall also be required to complete the Colocation Request
For Information form.

        B.  Global Crossing shall inspect the completed installation and must
approve the same in writing before Exodus is allowed to utilize the Equipment
for any reason. Any installations that do not comply with the


10


--------------------------------------------------------------------------------


approved drawings will be subject to rejection by Global Crossing. Global
Crossing also reserves the right to order reasonable modifications to any
installations.

        C.  Exodus is solely responsible for obtaining any and all necessary
building permits or other authorizations required for Colocation of its
Equipment.

7.  INSURANCE and INDEMNITY:

        A.  While a license is in effect, Exodus shall maintain in force and
effect policies of insurance as follows:

              (i)  Comprehensive General Liability Insurance, including
contractual liability and broad form property damage, covering personal injury
or death and property damage with a combined single limit of at least $1
million; and

              (ii)  Workers Compensation Insurance with limits required by the
laws of the state in which the Space is located.

              The liability insurance shall name Global Crossing as an
additional insured and shall be primary insurance and Global Crossing’s
insurance shall not be called upon for contribution towards any such loss.
Exodus’s insurer shall provide Global Crossing with a least ten (10) days prior
written notice of cancellation or change in coverage. All insurance required of
Exodus shall be evidenced by certificates of insurance provided to Global
Crossing.

        B.  Exodus shall be liable for and shall indemnify, defend and hold
Global Crossing harmless from and against any claims, demands, actions, damages,
liability, judgments, expenses and costs (including reasonable attorneys fees)
arising from (i) Exodus’s use of the Space, or (ii) any damage or destruction
thereto or to the Facility or any property therein caused by or due to (x) the
acts or failures to act, negligent, willful or otherwise, of Exodus, its
employees, agents or representatives, or (y) any malfunction of Exodus’s
Equipment located in the Space.

        C.  Global Crossing does not warrant that the integrity of the Space or
the Facility will be free from any disruptions and Global Crossing shall not be
liable therefor. Global Crossing’s entire liability for any such disruptions, or
any other matter giving rise to a claim with respect to the Space or Facility,
shall not exceed in any case the MRCs paid by Exodus for the month in which such
disruption or other matter occurred.

8.  DAMAGE TO FACILITY:

        If fire or other casualty damages the Facility in which the Space is
located, Global Crossing shall give immediate notice to Exodus of such damage.
If Global Crossing’s landlord or Global Crossing exercises an option to
terminate the lease therefor due to such damage or Global Crossing’s landlord or
Global Crossing decides not to rebuild the Facility in which the Space is
located, this Agreement shall terminate as of the date of such exercise or
decision as to the affected Space and the MRC paid by Exodus shall be modified
accordingly. If neither the landlord of the affected Facility nor Global
Crossing exercises the right to terminate or not to rebuild, the landlord or
Global Crossing, as applicable, shall repair the Facility to substantially the
same condition it was in prior to the damage, completing the same with
reasonable speed. In the event that such repairs are not completed within a
reasonable time, Exodus shall thereupon have the option to terminate this
Agreement with respect to the affected Space, such option shall be the sole
remedy available to Exodus against Global Crossing hereunder relating to such
failure. If the Space or any portion thereof shall be rendered unusable by
Exodus by reason of such damage, the MRC for such Space shall proportionately
abate for the period from the date of such damage to the date when such damage
shall have been repaired for the portion of the Space rendered unusable.


11


--------------------------------------------------------------------------------


        

9.  RATES AND CHARGES:  

        Exodus shall be charged for Colocation Space at the rates set out below.
ICB means “Individual Case Basis”.

        Monthly Recurring Charges:

Rack Space $[***] per rack (with 30 amps of power) Cabinet Fee $[***] per
cabinet Caged Fee $ ICB Additional Power $[***] per amp Mid Span Meets:
DS-1/DS-3/OC-3/OC-12 $ ICB


        Non Recurring Charges:

Colocation Site $[***] per site Mid Span Meets: DS-1/DS-3/OC-3/OC-12 $ ICB Make
Ready Fee $ ICB


        Dispatch Fees: $70 per hour (I hour minimum) for unmanned sites during
business hours (Monday through Friday 8:00 am to 6:00 p.m.) and $95 per hour (2
hour minimum,) for unmanned sites during non-business hours and nationally
recognized holidays.


12

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------


EXHIBIT C

TECHNICAL SPECIFICATIONS

I.  SONET SERVICES:

        Protected Private Line Services will be provided using either Ring SONET
(defined as SONET deployed in a four fiber, Bi-directional Line Switched Ring
(BLSR), conforming to Telcordia GR-253-Core SONET Transport Systems Common
Generic Criteria (Dec. 1997) or SONET (defined as a point-to-point service which
utilizes SONET equipment provided by Global Crossing to furnish two working
(transmit and receive) channels and two protect channels (transmit and receive)
between the end points of the Route. Private Line Services will be provided by
using SONET over a Dense Wavelength Division Mulitplexor (DWDM) system, directly
over a DWDM system, or directly over fiber.

             Performance Standards and Transmission Specifications for Private
Line Service(s) provided on Supplier’s network under this Agreement are [***]%
available seconds per year.

II.  WAVELENGTH:

        A.  Exodus acknowledges that (i) the circuits used for the Wavelength
Services are not protected by a restoration protocol within or external to the
SONET frame structure, (ii) Global Crossing will not provide Wavelength Services
using conventional SONET TDM add/drop multiplexers using a BLSR or UPSR or
linear restoration protocol within or external to the SONET frame structure, and
(iii) the interoperability of the individual circuits is dependent upon the
joint interconnection of the interface between Global Crossing’s WDM system and
Exodus’s source systems and facilities. Exodus’s source systems will operate
within the conventional 1310nm and 1550nm passbands, using Short Reach,
Intermediate Reach, or Long Reach optic, as defined in Telcordia GR-253-CORE.
Except with Exodus’s prior written consent, Global Crossing will provide the
Wavelength Services solely over Global Crossing’s facilities-based TDM / WDM
network and fiber, equipment or other WDM service(s) owned or controlled by
Global Crossing and its Affiliates.

        B.  The Wavelength Services will be configured as follows:

              (i)  WDM Transmission System: WDM transmission equipment for each
unprotected OC-48 (2.488Gb/s) channel, such as WDM Terminals, in-line
amplifiers, regenerators and optical layer cross-connect equipment necessary to
provide the Wavelength Services; and

              (ii)  OC-48 (2.488Gb/s) TDM equipment used in conjunction with the
WDM system: OC-48 transparent TDM transmission equipment for each unprotected
OC-48 channels capable of use on each route. Equipment such as WDM transponders,
regenerators and wavelength converters to provision OC-48 circuits. Exodus’s
equipment may be connected through collocated equipment at facilities where both
Global Crossing and Exodus have equipment or in a mid-span optical meet.

              (iii)  At each of the end-point points of presence (“POPs”),
Exodus will be responsible for providing all equipment necessary to interconnect
with the Global Crossing Network. All Exodus equipment will be and remain the
property of Exodus, except where Exodus fails to remove such equipment within
thirty (30) days after the termination of the agreement for Optical Wavelength
Services to or from a city, in which case, Global Crossing may deem such
equipment in that city as abandoned, and may remove, store, or dispose of such
equipment in its sole discretion. At each of the end-point POPs, the point of
demarcation and connecting point between the Global Crossing network and any
Exodus equipment will be the fiber termination panel provided by Global
Crossing. Global Crossing will cooperate with Exodus’s installation of fiber,
cable and fiber termination equipment within POPs, including but not limited to
providing Exodus (including its representatives and contractors), all necessary
access to the end-point POPs at reasonable times and in a reasonable manner
following reasonable advance notice consistent with the access that it may
provide to other similarly situated customers whose presence may be permitted to
collocate at its POPs; provided however, that with seven (7) days prior written
notice, Global Crossing will provide Exodus with accompanied access at any time;
and provided further, however, that in the event of an emergency, Global
Crossing will exercise commercially reasonable efforts to provide accompanied
access at any time of the day upon one (1) hour’s notice (such notice being
intended for Global Crossing to ensure that an escort is available). Global
Crossing will disclose to Exodus the physical routes that the unprotected OC-48
circuits will use between the POPs within 2 business day after receipt of an
approved ASR. Should Exodus desire an


13

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------


alternate route, Global Crossing will determine availability and provide revised
pricing, if necessary, for such alternative route.

              (iv)  Global Crossing will transmit all SONET overhead
transparently between Exodus POPs. Global Crossing will not alter any such
overhead information. Global Crossing will not have any SONET line or section
terminating equipment within its network.

        C.  Performance Standards and Transmission Specifications for the
Wavelength Services provided on Global Crossing’s network under this Agreement
are set forth below:

              (i)  Digital Frame Service Rates. Service will consist of DWDM
optical transmission for OC-48 line rates of 2.5 Gb/s, using transponders,
optical couplers, optical layer amplifiers and 3R regenerators and or a
multiplexed OC48 using a 10 Gb/s transparent multi-plexor. Service will be
provided in unprotected linear fashion. All restoration protocols, if used for
the circuits, will be implemented and operated by Exodus. Exodus’s wavelengths
will be part of a multi-wavelength DWDM transmission system carrying wavelengths
for other customers and Global Crossing’s own circuits.

              (ii)  Fiber patch cords and optical attenuators used on receivers
will be the responsibility of the owner of the equipment to ensure that optical
signal levels are within specification for the owner’s equipment. The optical
interface at these points requires Exodus and Global Crossing OC-48 optics
capable of accepting Short Reach, Intermediate Reach, and Long Reach OC-48 frame
signals as defined in Telcordia Document GR-253-CORE, Issue 2, Rev 1, dated
12/97. The appropriate type of optics for the application will depend on the
optical link engineering conducted jointly by Global Crossing and Exodus on an
individual case basis.

              (iii)  Optical Translation. Global Crossing shall furnish and
operate at its POPs all DWDM equipment necessary to generate the precision
optical wavelengths necessary for the optically multiplexed system. The optical
interface at the fiber patch panel or fiber frame shall require Exodus and
Global Crossing optics capable of accepting Short Reach, Intermediate Reach and
Long Reach OC-48 frame signals as defined in Telcordia Document GR-253-CORe,
Issue 2, Rev 1, 12/97. The appropriate type of optics for the application will
depend on the optical link engineering conducted jointly by Global Crossing and
Exodus on an individual case basis. Adaptation of Global Crossing DWDM equipment
to provide intermediate reach and long reach signals per the above Telcordia
spec will be considered on an individual case basis.

              (iv)  Equipment Performance Specifications. Global Crossing’s
OC-48 optical channels shall be designed and maintained per manufacturer’s
specifications for power and environmental requirements. All of Global
Crossing’s OC-48 circuits must operate with a measured BER of [***] or less.


14

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------


EXHIBIT D

DELIVERY PERIODS AND MILEAGE AND RATE CONVERSION MATRIX

I.  DELIVERY PERIODS:

        Global Crossing will deliver the services and capacities set out in
Paragraph A below within the periods set out below. Delivery will be from
acceptance of a completed order by Global Crossing.

        A.  SERVICE DELIVERY PERIODS:

              OC-3 Fully Protected SONET    60 days following acceptance of
completed order

              OC-12 Fully Protected SONET    60 days following acceptance of
completed order

              2.5 Gbps Linear Wavelength    90 days following acceptance of
completed order

II.  MILEAGE CONVERSION MATRIX:

Total DS-0 Channel Miles:     [***]

        For 9.953 Gbps or 2.488 Gbps Wavelength Services, the following
conversion ratios and rates will apply. Global Crossing Bandwidth, Inc.
represents that such rates and the pricing contained in Schedule 2A are no less
favorable than the pricing described in Annex B of the Network Services,
Marketing and Cooperation Agreement entered into as of September 27, 2000
between the Purchaser and Global Crossing Ltd.

Service Conversion Ratio Net effective Rate per DS-0
Channel Mile 9.953 Gbps Linear Wavelength 1 times the DS-0 miles $[***] 2.488
Gbps Linear Wavelengths
For City Pairs in Exhibit A 1 times the DS-0 miles $[***] 2.488 Gbps Linear
Wavelength 1.09 times the DS-0 miles $[***]


        For OC-3 or OC-12 SONET Services, the following conversion ratios and
rates will apply:

OC-12 Fully Protected SONET 3 times the DS-0 miles $[***] OC-3 Fully Protected
SONET 4 times the DS-0 miles $[***]


        For example, if Exodus orders an OC-12 SONET circuit on any City Pair,
the DS-0 mile for such circuit will be multiplied by three and the product will
be deducted from the Total Initial Channel Miles.

        For OC-3 and OC-12 SONET Services ordered in excess of greater than 15%
of the Total DS-0 Miles ( being 860,284,327), the DS-0 channel mile rate will be
as follows:

Service Conversion Ratio Net effective Rate per DS-0
Channel Mile OC-12 Fully Protected SONET 3.5 $[***] OC-3 Fully Protected SONET
5.5 $[***]


III.  FORECASTING:

        Within thirty (30) days after execution of this Agreement, the parties
will establish mutually agreeable forecasting procedures.

IV.  CIRCUIT CANCELLATION PENALTIES:

        In the event that Exodus cancels an order for a circuit more than [***]
days and less than [***] days prior to the agreed upon delivery date, Global
Crossing will deduct from the Total Initial Channel Miles an amount equal to
[***] % of the value of [***] month’s DS-0 channel miles for the cancelled
circuit, unless Global Crossing has given notice that such circuit will be
delivered late in accordance with Exhibit E Section I(C).


15

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


--------------------------------------------------------------------------------


        In the event that Exodus cancels an order for a circuit within [***]
days prior to the agreed upon delivery date, Global Crossing will deduct from
the Total Initial Channel Miles an amount equal to [***] % of the value of [***]
month’s DS-0 channel miles for the cancelled circuit; unless the canceled
service is replaced with another service of equal or greater capacity and value
and provided that such deduction shall only be made for the first [***] circuits
cancelled in any [***] period.


16

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


--------------------------------------------------------------------------------


EXHIBIT E

SERVICE LEVEL AGREEMENT

I.  DELIVERY REMEDIES:

        A.  In the event Global Crossing fails to provision any circuit within
the mutually agreed delivery date after accepting the relevant circuit order,
Exodus’ sole remedy shall be to receive the following credits towards the Total
Initial Channel Miles:

        (i)  For late deliveries that are more than [***] days late, but less
than [***] days late, Exodus shall receive a [***] credit equal to [***] month’s
DS-0 miles for the circuit order.

        (ii)  For late deliveries that are between [***] and [***] days late,
Exodus shall receive an additional [***] credit equal to [***] month’s DS-0
miles for the circuit order.

        (iii)  For late deliveries that greater than [***] days late, Exodus
shall receive an additional credit equal to [***] month’s DS-0 miles for the
circuit order.

        B.  Notwithstanding the foregoing clause A and notwithstanding any Force
Majeure Events, in the event Global Crossing fails to provision a Circuit within
[***] days after negotiated due date of the relevant Circuit Order, Exodus’ sole
remedy shall be to, at its election, keep such Circuit and receive the [***]
credit described in clause A(iii) above or [***] with respect to such Circuit
and [***]. If Exodus [***], Global Crossing shall have no further liability or
obligation to Exodus with respect to such Circuit Order, other than to so
provide all remedy with respect to such Circuit.

        C.  Every two weeks, Global Crossing will provide Exodus a status report
of confirmed orders, and Exodus will provide Global Crossing [***] of circuits
to be ordered. In the event that Global Crossing informs Exodus, [***] days
prior to the agreed upon delivery date for any circuit, that such circuit will
be more than [***], Exodus will have [***]. On notification to Exodus of the
delay Global Crossing will give Exodus a revised delivery date (the “Revised
Date”). If Exodus does [***] shall apply to that circuit unless the circuit is
delivered after the Revised Date in which case the remedies set out in 1A above
will apply.

II.  SERVICE LEVELS:

        A.  Global Crossing will provide Exodus with a [***]% service
availability guarantee on its wavelength services and [***]% on its protected
private line services. Service availability is calculated from the ingress of
the Global Crossing’s network to the egress of the Global Crossing’s network.

        B.  The network availability measurement is equal to the total number of
minutes in a calendar month during which customer network components are
available, divided by the total number of minutes in a calendar month (“Network
Availability Time”) and expressed as a percentage. Network Availability Time is
calculated on a monthly basis for each customer’s network. The availability
measurements are based on ITU-T Recommendation M.2100.

        C.  A Service Outage is defined as a period during which there is a
break in transmission, either identified by the Global Crossing’s Network
Operations analyst or by Exodus. The start of the break is signaled by the first
ten consecutively severely erred seconds (“SESs”), and the end is signaled by
the first of ten consecutive non-SESs. A SES is a second with a bit error ratio
of greater than or equal to 1 in 1000. Service unavailability does not include
SESs associated with Scheduled Maintenance events, Customer-caused SESs, or SESs
caused by companies other than Global Crossing.

III.  MEAN TIME TO REPAIR (MTTR):

        A.  Global Crossing will guarantee a MTTR objective of [***] per trouble
report, 7 x 24. A Trouble Ticket will be created and completed for each outage.
The MTTR calculation will be computed based on a summary of all monthly tickets.

        B.  The time will be measured by time that any portion of Global
Crossing’s network was not available. Time will be measured in minutes, as a
monthly average of all troubles.


17

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


--------------------------------------------------------------------------------


        C.  Time will be counted from the network alarm generation (at the point
of failure) or trouble ticket creation and end at the latter of alarm condition
clearance or Exodus notification to Global Crossing. The total network down time
is divided by the number of documented trouble reports, to calculate the
average.

        D.  Credits for Service Outages will be applied based on the applicable
number of DS-0 miles for the affected circuit. Credits for outages will apply on
a per Service Outage basis as follows:

        1.  In the case of protected circuits, (a) any Service Outages over
[***] will result in a credit toward the Total Initial Channel Miles equal to
[***]% of  [***] month’s DS-0 miles, and (b) any Service Outages greater than or
equal to [***] will result in a credit toward the Total Initial Channel Miles
equal to [***]% of [***] month’s DS-0 miles.

        2.  In the case of unprotected circuits, (a) any Service Outages over
[***] will result in a credit toward the Total Initial Channel Miles equal to
[***]% of [***] month’s DS-0 miles, and (b) any Service Outages greater than or
equal to [***] will result in a credit toward the Total Initial Channel Miles
equal to [***]% of [***] month’s DS-0 miles.

        E.  MTTR is calculated on a monthly basis and is reported as the average
repair duration in hours of all trouble tickets within the monthly reporting
period.

IV.  MEAN TIME TO RESPOND:

        A.  Global Crossing will meet a Mean Time to Respond commitment of [***]
per trouble report on a 7 x 24 basis at all locations. The start time (alarm
generation or trouble ticket creation) and response end-time (when Exodus is
contacted) will be added to every trouble ticket.

        B.  Mean Time to Respond will be calculated on a monthly basis and is
reported as the average duration in minutes to contact Exodus after the initial
alarm or trouble report logging.

V.  BIT ERROR RATE (BER):

        Global Crossing, as a minimum, will perform at a BER of less than [***].

VI.  [***]

[***]


18

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


--------------------------------------------------------------------------------


EXHIBIT F

IRU AGREEMENT

        Global Crossing USA, Inc (“GC USA”) and Exodus entered into a capacity
purchase agreement on August 27, 1999 (the “CPA”) pursuant to which Exodus
agreed to acquire and GC USA agreed to grant rights with respect to Capacity on
an indefeasible right of use basis. The CPA provided that purchases of
Additional Committed Capacity would be evidenced by the parties to the CPA
executing Schedule 2A in the form set out in the CPA. Schedule 2A is attached to
this Exhibit F and sets out details of the Additional Committed Capacity to be
purchased by Exodus from Global Crossing or its Affiliates.

        Exodus and Global Crossing agree that the terms of the CPA shall apply
to the purchase of the Additional Committed Capacity save as set out in this
Exhibit F and Schedule 2A.

        References in the CPA to the Grantor shall be deemed to be references to
Global Crossing or the relevant Global Crossing Affiliate which is granting the
rights in the Additional Committed Capacity and capitalized words and phrases
used in this Exhibit F shall, save where otherwise defined in this Exhibit F, or
in the capacity agreement to which this Exhibit is attached (the “Agreement”)
have the meanings set out in the CPA.

        In the event of any conflict between the terms of the CPA and this
Exhibit F (including Schedule 2A) the terms of this Exhibit F shall prevail.

        Global Crossing and Exodus agree as follows:

1.  Term. The term of the IRU granted to Exodus hereunder in respect to each
Traffic Connection shall begin on the Activation Date of the relevant Traffic
Connection and shall terminate on the tenth anniversary thereof. Section 12(c)
of the CPA shall not apply to the Additional Committed Capacity.

2.  Initial Payment. On 29 September, 2000 Exodus shall pay $[***], being the
Purchase Price for the Additional Committed Capacity, to the Global Crossing
Account details of which are set out in Section 3A of the agreement to which
this Exhibit F is attached, in immediately available Dollars. The Purchase Price
shall be non-refundable.

3.  Service Level Agreement.

        (a)  Exodus shall be entitled to a credit equal to [***] months Initial
Annual Maintenance Cost Payment for the affected Traffic Connection if the
Actual Availability Date for that Traffic Connection has not occurred by the
date which is [***] days after the later of the Anticipated Availability Date
for that Capacity and the Requested Activation Date. If the Actual Availability
Date occurs between [***] and [***] days following the later of the Anticipated
Availability Date and the Requested Activation Date of a Traffic Connection a
further credit of an amount equal to an additional [***] months Initial Annual
Maintenance Payment for the affected Traffic Connection will be credited towards
Exodus’ Initial Annual Maintenance Payment for that Traffic Connection.

        (b)  Notwithstanding the foregoing if the Actual Availability Date for
any Traffic Connection has not occurred by the later of the Delayed Availability
Date (which for these purposes shall be the date which is [***] days from the
Anticipated Availability Date of the relevant Traffic Connection) and the
Requested Activation Date, then Exodus’ obligation to purchase that Traffic
Connection shall terminate (unless Exodus requests an extension of time). The
penalties specified in paragraph 3(a) above shall not apply in these
circumstances. That portion of the Purchase Price previously received from
Exodus in respect of the relevant Traffic Connection shall be retained by Global
Crossing but Exodus shall be entitled to a credit (the “Credit”) equal to the
amount of the Purchase Price previously received from Exodus which relates to
such Traffic Connection. The Credit may be applied towards any future purchase
of capacity by Exodus on the Global Crossing Network.

        (c)  Global Crossing will grant to Exodus a credit towards the Initial
Maintenance Cost Payments (a “Maintenance Credit”) in the event of an Outage of
the Additional Committed Capacity. An Outage is defined for these purposes as
sustained loss of service of [***] consecutive minutes or more due to the
failure of Global Crossing to make the relevant Additional Committed Capacity
available during that period. An Outage will be evidenced by customer reported
trouble tickets each month, as time stamped by the Global Crossing trouble
ticketing system. An Outage will not include outage time which is a result of
deactivation of the Global Crossing


19

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


--------------------------------------------------------------------------------


Network in the circumstances described in section 7(a)(iii) of the CPA or as a
result of any scheduled maintenance agreed between Global Crossing and Exodus.

        Exodus shall be entitled to a Maintenance Credit equal to [***]% of the
Quarterly Initial Maintenance Cost Payment relating to the circuit which has
suffered the Outage for each hour of outage. The maximum Maintenance Credit
applicable in any [***] month period shall be an amount equal to [***] months
Initial Maintenance Cost Payment for the relevant circuit.

        [***]

        (d)  Exodus shall not be entitled to any rights, remedies or damages
whatsoever for the delay or non-occurrence of any Actual Availability Date other
than as set out in this paragraph 3. Section 2(d) of the CPA shall not apply to
this Exhibit F.

4.  Capacity to Vienna. The availability of the Additional Committed Capacity
between Berlin, Vienna and Munich (the “Vienna Circuit”) is subject to board
approval by Global Crossing. If such approval is not obtained by 31 October 2000
the parties obligations in respect of the Vienna Circuit will cease and this
Exhibit F will cease to have any further effect in respect of the Vienna
Circuit. The portion of the Purchase Price relating to the Vienna Circuit shall
be retained by Global Crossing and will be credited towards any future purchase
of Capacity by Exodus on the Global Crossing Network.

5.  Early Activation. Exodus may, at any time following the date of the
Agreement, serve notice to amend the Requested Activation Date of any of the
Additional Committed Capacity to an earlier date than that set out in Schedule
2A. Global Crossing may meet such amended Requested Activation Date if the
relevant Additional Committed Capacity is available but its obligations under
this Exhibit F shall be unaffected.

6.  Local Loops. Global Crossing will, when requested by Exodus, order and
provision local loops on its behalf. The terms and conditions relating to such
local loops will be set out in a separate Premise Access Service Agreement
entered into between the parties.

7.  Collocation. Global Crossing will, when requested by Exodus and subject to
availability, offer collocation to Exodus. The parties will enter into a
separate collocation agreements in respect of each collocation space.

8.  Los Angeles to Sydney. Global Crossing intends to provide the Additional
Committed Capacity between Los Angeles and Sydney on the Southern Cross Network.
Global Crossing will allow Exodus to drop/insert in Hawaii if Global Crossing
has the right to do so under the rights obtained by it in respect of its use of
that network and subject to payment by Exodus of an amount equal to the cost to
Global Crossing of it making such drop/insert available to Exodus.

9.  Option to Purchase London to Dublin Capacity. Exodus shall have the option
to cancel its commitment to purchase 1 STM-1 between the Global Crossing POPs in
London and Dublin (the “Dublin Circuit”) prior to activation of the Dublin
Circuit by giving notice in writing to Global Crossing that it wishes to cancel
such circuit. If Exodus does cancel this commitment, Global Crossing shall be
entitled to retain the Purchase Price of the Dublin Circuit and Exodus shall be
entitled to a credit equal to such Purchase Price to be applied towards any
future purchase of Capacity by Exodus on the Global Crossing Network.

10.  Further Assurance. At any time and from time to time, upon the request of
Global Crossing , Exodus shall or shall procure that its Affiliates shall,
execute and deliver such further documents and do such other acts and things as
Global Crossing may reasonably request in order to fully effect the purposes of
this Agreement and /or to comply with local legal or regulatory requirements in
the jurisdictions in which the Additional Committed Capacity is situated.


20

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


--------------------------------------------------------------------------------


Schedule 2A

COMMITMENT FOR ADDITIONAL CAPACITY

             This Commitment is executed and delivered pursuant to Section 2(b)
of the Capacity Purchase Agreement, dated August 27, 1999, between Exodus and GC
USA except that the parties to this Commitment are Exodus and Global Crossing.
The undersigned hereby agree that all the terms and conditions of such Capacity
Purchase Agreement shall apply to the purchase of the Capacity set forth below.
Traffic Connections are to be described as Point of Presence to Point of
Presence (for example, New York - Tokyo). If more than one location for
connectivity exists in a particular city, the specific address of the intended
Point of Presence should be set forth in a footnote to this Schedule.

Traffic Connection Number of MCUs Purchase Price per MCU Initial Annual
Maintenance Cost Payment per MCU Anticipated Availability Date Requested
Activation Date New York to Miami 1 STM-4 $[***] $[***] per STM-4 December 1,
2000 December 1, 2000 PEC ring connecting London, Paris, Frankfurt, Amsterdam
and Munich 3 STM-1’s $[***] for the 3 STM-1’s * $[***] per STM-4 ring per annum
December 30, 2000 December 30, 2000 Frankfurt to Berlin 1 STM-4c $[***] $[***]
per STM-4 per annum March 1, 2001 March 1, 2001 Amsterdam to Stockholm to Berlin
1 STM-4c $[***] $[***] per STM-4 per annum June 30, 2001 June 30, 2001 Madrid to
Milan to Munich 1 STM-4c $[***] $[***] per STM-4 per annum March 1, 2001 March
1, 2001 Paris to Madrid 1 STM-4c $[***] $[***] per STM-4 per annum September 30,
2001 September 30, 2001 Berlin to Vienna to Munich 1 STM-4c $[***] $[***] per
STM-4 per annum September 30, 2001 September 30, 2001 New York to London 2
STM-1’s $[***] for the 2 STM-1’s * $[***] per STM-4 per annum November 30, 2000
November 30, 2000 New York to Frankfurt 2 STM-1’s $[***] for the 2 STM-1’s *
$[***] per STM-4 per annum November 30, 2000 November 30, 2000 Dublin to London
1 STM-1 $[***] $[***] per STM-1 per annum 30 days from written notification by
Exodus 30 days from written notification by Exodus Los Angeles to Sydney 1 STM-1
$[***] $[***] per STM-1 per annum November 30, 2000 November 30, 2000


______________

   *    As soon as practicable after the written request of Exodus Global
Crossing will regroom these circuits and the circuits previously purchased by
Exodus on these Traffic Connections pursuant to the CPA to an STM-4 on each of
these Traffic Connections



21

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


--------------------------------------------------------------------------------


GLOBAL CROSSING POP ADDRESSES

AMSTERDAM BERLIN FRANKFURT HONG KONG LA Amsterdam – Koningsracht
J. Geesinkweg 401-404
1096 AX Amsterdam
Duivendrecht
Netherlands Kitengstrasse 15-19
12277 Berlin
Germany Rebstockerstrasse 31
60326 Frankfurt
Germany 3/F, Sino Favour Centre
1 on Yip St.
Chai Wan
Hong Kong
China 624 South Grand
Suite 1020
Los Angeles
CA 90017 LONDON MADRID MIAMI MILAN MUNICH London Switch Ltd.
240 East India Dock Road,
London, E149YY Bardadillo 4
Madrid
Spain Suite 142S
Miami Telehouse
36 NE 2nd St.
Miami, FL 33131 Via San Giusto 51
Milan
Italy Arnulstrasse 32
80335
Munich, Germany NEW YORK PARIS STOCKHOLM SYDNEY 60 Hudson Street
Room 204
New York, NY 10013, USA BIC Building
7-9 Rue Petit
92110 Clichy
Paris, France (To be determined) (To be determined) TOKYO VIENNA Fukide Building
4-1-13 Toranomon
Minato-ku
Tokyo, Japan (To be determined)





22




--------------------------------------------------------------------------------
